Citation Nr: 1605675	
Decision Date: 02/12/16    Archive Date: 02/18/16

DOCKET NO.  09-06 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

1.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the lumbar spine, with traumatic characteristics, prior to January 15, 2015.  

2.  Entitlement to a disability rating in excess of 20 percent for degenerative joint disease of the lumbar spine, with traumatic characteristics, on and after January 15, 2015. 


REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1974 to May 1975, from November 1990 to April 1991, and from October 2006 to November 2007.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  


FINDINGS OF FACT

1.  Prior to January 15, 2015, the Veteran's degenerative joint disease of the lumbar spine, with traumatic characteristics was manifested by flexion to 85 degrees with objective evidence of painful motion beginning at 75 degrees, pain to palpation, flare-ups, normal muscle strength, no muscle atrophy, guarding and muscle spasms without abnormal gait, pain after repetitive use, stiffness, and intervertebral disc syndrome with no incapacitating episodes. 

2.  On and after January 15, 2015, the Veteran's degenerative joint disease of the lumbar spine, with traumatic characteristics was manifested by flexion to 60 degrees after repetitive use with three repetitions, pain to palpation, flare-ups, normal muscle strength, no muscle atrophy, no evidence of guarding or muscle spasms, persistent pain when bending and stooping, and no incapacitating episodes.   


CONCLUSIONS OF LAW

1.  Prior to January 15, 2015, the criteria for an initial rating in excess of 10 percent for degenerative joint disease of the lumbar spine, with traumatic characteristics have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2015).

2.  On and after January 15, 2015, the criteria for a rating in excess of 20 percent for degenerative joint disease of the lumbar spine, with traumatic characteristics have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

This claim concerns the initial rating after service connection has been granted.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Even so, the RO's November 2007 letter to the Veteran contained the requisite notice.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1275-82 (2009).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The duty to assist has also been satisfied.  The RO obtained all available VA treatment records and service treatment records, including his April 2015 examination report conducted for the Veteran's disability claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was afforded adequate VA examinations in March 2008, August 2011, and April 2015 in which the VA examiners provided sufficient detail to determine the current severity of the Veteran's service-connected degenerative joint disease of the lumbar spine with traumatic characteristics.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  There is no indication in the record that additional evidence relevant to the Veteran's increased rating claim is available and not part of the record.  See Pelegrini, 18 Vet. App. at 116.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing that an error is harmful or prejudicial normally falls upon the party attacking the agency's determination); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974)("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").

The Veteran's claim for service connection for degenerative joint disease of the lumbar spine was granted in an April 2008 rating decision in which a 10 percent disability rating was assigned, effective March 12, 2008.  In a July 2015 rating decision, the Veteran's degenerative joint disease of the lumbar spine was increased to 20 percent, effective January 15, 2015.  A subsequent statement of the case issued in September 2015 assigned a 20 percent evaluation for the Veteran's degenerative joint disease of the lumbar spine, effective January 15, 2015. 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).

Disabilities of the spine are evaluated under the criteria set forth in the General Rating Formula for Diseases (General Rating Formula) and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes (Formula for Rating IVDS), whichever results in the higher evaluation.  See 38 C.F.R. § 4.71a.  Diagnostic Code 5242 is used in rating degenerative arthritis of the spine under the General Rating Formula.  38 C.F.R. § 4.71a, Diagnostic Code 5242.  Degenerative arthritis of the spine is evaluated, with or without symptoms such as pain, to include whether it radiates, stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Id.  A 10 percent disability rating is warranted when forward flexion of the thoracolumbar spine is greater than 60 degrees, but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  Id.  A 20 percent disability rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 40 percent disability rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent disability rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A maximum 100 percent disability rating is warranted when there is unfavorable ankylosis of the entire spine.  Id.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  38 C.F.R. § 4.71a, General Rating Formula.  

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  38 C.F.R. § 4.71a.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, General Rating Formula, at Note (5). 

Additionally, any associated objective neurologic abnormalities, including, but not limited to, radiculopathy and bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.  Id. at Note (1).

As noted above, IVDS may be evaluated either under the General Rating Formula or under the Formula for Rating IVDS, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a.  The Formula for Rating IVDS provides that a 10 percent rating is warranted when there are incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  Id.  A 20 percent rating is warranted when there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, and a 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  Id.  A maximum 60 percent rating is warranted when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Id.  An incapacitating episode is defined as a period of acute signs and symptoms due to Intervertebral Disc Syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1) (2015).

The Veteran contends that prior to January 15, 2015, his service-connected degenerative joint disease of the lumbar spine with traumatic characteristics, was more severe than the 10 percent disability rating assigned.  He further contends that he is entitled to a disability rating in excess of 20 percent from January 15, 2015.  Thus, the primary issue on this appeal is whether the overall impairment caused by the Veteran's spine disorder more nearly approximates the criteria for a higher evaluation.  For the following reasons, the Board finds that it does not.  

The Veteran was afforded a VA examination in March 2008.  The Veteran reported severe low back pain that occurred several times a week.  The Veteran also reported stiffness and persistent pain and spasms.  The Veteran indicated that the pain lasted one to two days and occurred one to six days a week.  The Veteran reported flare-ups precipitated by overuse and twisting, which occurred every two to three weeks and lasted one to two days.  The Veteran reported an additional 50 percent additional limitation of motion or other functional impairment during the flare-ups.  The Veteran stated that he was not taking pain medication at that time.   In addition, the Veteran indicated that he missed nine weeks of work during the prior 12 month period.  The examiner noted that the pain was greater on the right side, and was induced by movement.  The examiner also noted that the Veteran did not have a history of decreased motion, fatigue, or weakness.  However, the Veteran reported weakness or fatigue in addition to decreased mobility, pain, problems lifting, and problems carrying, which impacted his occupational activities.  The examiner noted spasms on the right side; guarding, bilaterally; pain with motion, bilaterally; tenderness, bilaterally; and weakness on the right side.  The muscle spasms, localized tenderness, and guarding did not result in abnormal gait or abnormal spinal contour.  Posture, head position, and gait type were normal.  A detailed sensory examination revealed normal upper and lower extremities.  A reflex examination revealed hypoactive triceps and ankle jerk.  The examiner did not find radiculopathy or ankylosis.  

Range of motion testing revealed forward flexion to 80 degrees, with objective evidence of pain beginning at 60 degrees; extension to 25 degrees, with objective evidence of pain beginning at 20 degrees; right lateral flexion to 30 degrees, with objective evidence of pain beginning at 20 degrees; right lateral rotation to 25 degrees, with objective evidence of pain beginning at endpoint degrees.  Resisted isometric movement was abnormal during extension and right lateral flexion motions, which the examiner found was due to radiating pain on the right side.  Repetitive use testing revealed no additional loss of motion, but the Veteran exhibited pain after repetitive use.  

X-ray examination revealed airway osteophytes at L4 through S1 consistent with early degenerative osteoarthritis, with no compression fractures or evidence of spondylolisthesis.  The diagnoses were lumbar degenerative joint disease with traumatic characteristics, osteophytes L4-S1, bilateral, with no fractures noted, and a lumbar strain with fixed spasm, right-sided, moderate.  

August 2008 VA treatment records indicate that the Veteran reported daily stabbing, aching, burning, and dull back pain, including increased pain when bending.  The Veteran explained that the pain was constant and became worse as the day progressed.  The pain was exacerbated upon movement and during completion of activities of daily living.  Repositioning, using heat, exercising, walking, and taking warm showers alleviated his pain symptoms.  The Veteran denied urinary or fecal incontinence.  The Veteran was given a back brace to help with his symptoms. 

In a February 2009 statement the Veteran reported that his low back pain had worsened.  He reported his medication dosage had increased to alleviate his symptoms. 

In July 2009 the Veteran reported increased low back pain.  Specifically he experienced difficulty bending, lifting and walking.  He reported numbness, tingling, and nervous shaking in his legs.  He reported that he was using a back brace, using a transcutaneous electrical nerve stimulation (TENS) unit, and taking medications to treat the symptoms. 

The Veteran was afforded another VA examination in August 2011.  The Veteran described the back pain as sharp and constant, with varying intensity, about a five to six out of 10, with medications.  The Veteran experienced pain and numbness in his legs, knees, and feet.  The symptoms increased with prolonged sitting or driving, and when resuming the standing position from bending forward.  The Veteran reported that flare-ups did not impact the function of the thoracolumbar spine.  The Veteran reported use of a TENS unit and medications, to treat his symptoms, and had been previously afforded a nerve study.  The Veteran also used a cane occasionally.  The examiner noted that the Veteran's thoracolumbar spine disorder caused him to miss about 16 weeks of work. 

Range of motion testing revealed forward flexion to 85 degrees, with objective evidence of painful motion beginning at 75 degrees; extension to 30 degrees or greater, with objective evidence of painful motion beginning at 20 degrees; right and left lateral flexion to 25, with no objective evidence of painful motion; and right and left lateral rotation to 30 degrees or greater, with no objective evidence of painful motion.  The examiner noted that the Veteran was able to perform repetitive-use testing with three repetitions and there was no additional limitation in range of motion with repetitive use.  However, the Veteran had functional loss impairment after repetitive use testing, which was caused by pain on movement and deformity.  Localized tenderness or pain to palpation was noted.  The examiner did not find guarding or muscle spasms.  

Muscle strength was normal, and he did not have muscle atrophy.  Deep tendon reflexes were normal.  Sensation to light touch testing revealed decreased sensation of the right thigh and knee.  Straight leg raise testing was normal, bilaterally.  The examiner noted intermittent mild to moderate pain and numbness in the lower extremities due to radiculopathy.  No other neurological abnormalities were noted.  

The August 2011 VA examiner acknowledged the Veteran's previous diagnoses related to the low black, to include a chronic lumbar spine strain, and chronic right lumbar L5-S1 radiculopathy.  An August 2011 x-ray report showed vertebral bodies normal in height, without vertebral height loss.  The examiner found IVDS in the thoracolumbar spine, but the Veteran had not had any incapacitating episodes over the past 12 months.  A September 2011 report indicated right L5-S1 nerve root irritation. 

In an April 2015 examination, the Veteran reported low back symptoms dating back to 2007.  He further reported flare-ups, which included constant pain ranging from six to eight out of 10 in intensity.  He reported that he was unable to perform heavy lifting, and experienced significant pain when bending and stooping.  The Veteran stated that he treated his symptoms with medications, such as Tramadol and Tylenol.  

Range of motion testing revealed forward flexion to 90 degrees, extension to 30 degrees, right and left lateral flexion to 20 degrees, and right and left lateral rotation to 25 degrees, with pain being noted in each category.  The Veteran was able to perform repetitive use with three repetitions.  Repetitive use testing revealed forward flexion to 60 degrees, extension to 20 degrees, right and left lateral flexion to 20 degrees, right and left lateral rotation to 25 degrees.  The examiner determined that pain contributed to functional loss or additional limitation in range of motion after three repetitions.  

There was objective evidence of localized tenderness or pain on palpation.  There was no evidence of guarding or muscle spasms.  Muscle strength was normal.  Reflex examination revealed hypoactive knee and ankle, bilaterally.  Sensitivity to light touch testing indicated decreased sensation in the right upper anterior thigh and knee.  Straight leg raise testing was normal in the left leg, but positive in the right leg.  Mild to moderate symptoms of radiculopathy was noted.  The examiner also determined that the Veteran did not have ankylosis or IVDS.  

The April 2015 examiner acknowledged the Veteran's previous diagnoses, to include degenerative joint disease with traumatic characteristics, and right L5-S1 radiculopathy.  Diagnostic testing revealed that the Veteran did not have a thoracic vertebral fracture with loss of 50 percent or more of height.  

The Board finds that a rating in excess of 10 percent is not warranted prior to January 15, 2015.  The evidence of record did not show forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  There is also no evidence of ankylosis of the thoracolumbar spine, favorable or unfavorable.  

Prior to January 2015, the evidence did not meet the schedular criteria based on range of motion.  However, a higher rating can be granted in cases in which the Veteran experienced additional functional loss due to pain, weakness, lack of endurance, excess fatigability, or incoordination.  See 38 C.F.R. §§ 4.40, 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  However, pain itself is not functional loss, but can cause functional loss to the extent that it affects the normal working movements of the body such as excursion, strength, speed, coordination, or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32, 37-44 (2011).  The Board finds that the Veteran did not experience additional functional loss due to his service-connected degenerative joint disease of the lumbar spine that is not contemplated in the assigned 10 percent rating.  There was no additional limitation of range of motion on repetitive motion testing.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242; DeLuca, 8 Vet. App. at 206; Mitchell, 25 Vet. App. at 37-38.  Accordingly, a rating in excess of 10 percent prior to January 15, 2015 for limitation of range of motion is not warranted based on additional functional loss or impairment.  Id.  

With respect to the Veteran's assertion that he is entitled to a rating in excess of 20 percent for degenerative joint disease of the lumbar spine with traumatic characteristics on and after January 15, 2015, the Board finds that a rating in excess of 20 percent is not warranted.  During that period, the evidence did not demonstrate that forward flexion of the thoracolumbar spine was 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

Additionally, on and after January 15, 2015, the Board finds that the Veteran did not experience additional functional loss not contemplated in the 20 percent disability rating for degenerative joint disease of the lumbar spine.  See DeLuca, 8 Vet. App. at 206.  While range of motion was limited by pain, this was considered in the assignment of 20 percent.  There was no additional loss of function due to fatigue, weakness, lack of endurance, or incoordination.  Accordingly, a rating in excess of 20 percent on and after January 15, 2015 for limitation of range of motion is not warranted based on additional functional loss or impairment.  Id.  

The Board has also considered whether the Veteran's degenerative joint disease of the lumbar spine warrants a higher rating under the Formula for Rating IVDS.  However, there is no medical evidence or complaint of bed rest prescribed by a physician, prior to or after January 15, 2015.  Therefore, despite the findings of IVDS at the August 2011 VA examination, there exists no basis whatsoever for a higher evaluation under Diagnostic Code 5243.  Additionally, the RO granted a separate disability rating for L5-S1 radiculopathy associated with the Veteran's degenerative joint disease of the lumbar spine.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).  A separate evaluation based upon other neurological abnormalities is not warranted, as they are not shown by the evidence of record.  

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected lumbar spine disorder, the evidence shows no distinct periods of time during the appeal period, other than those assigned, when the Veteran's service-connected lumbar spine disorder varied to such an extent that ratings greater or less than those assigned would be warranted. 

Generally, evaluating a disability using the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2015).  Because the ratings are averages, an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2015).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

The Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the already assigned schedular rating inadequate.  As determined above, prior to January 15, 2015, the Veteran's service-connected degenerative joint disease of the lumbar spine was manifested by flexion to 85 degrees with objective evidence of painful motion beginning at 75 degrees, pain to palpation, flare-ups, normal muscle strength, no muscle atrophy, guarding and muscle spasms without abnormal gait, pain after repetitive use, stiffness, and intervertebral disc syndrome with no incapacitating episodes.  On and after January 15, 2015 the Veteran's service-connected degenerative joint disease of the lumbar spine was manifested by flexion to 60 degrees after repetitive use with three repetitions, pain to palpation, flare-ups, normal muscle strength, no muscle atrophy, no evidence of guarding or muscle spasms, persistent pain when bending and stooping, and no incapacitating episodes.  When comparing this disability picture with the symptoms contemplated by the rating criteria, the Board finds that the Veteran's experiences are congruent with the disability picture represented by the assigned schedular ratings.  Evaluations in excess of the ratings assigned are provided for certain manifestations of the Veteran's service-connected lumbar spine disorder, but the medical evidence demonstrates that those manifestations are not present in this case.  The criteria for the ratings assigned reasonably describe the Veteran's disability level and symptomatology.  Consequently, the Board concludes that the schedular evaluations are adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5243; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996). 

Additionally, the Veteran may be awarded an extraschedular rating based upon the combined effect of multiple service-connected conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  However, in this case, there are no additional symptoms that have not been attributed to a specific service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against assigning an initial rating in excess of 10 percent for degenerative joint disease of the lumbar spine, with traumatic characteristics, and a disability rating in excess of 20 percent on and after January 15, 2015, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

An initial rating in excess of 10 percent for degenerative joint disease of the lumbar spine, with traumatic characteristics, prior to January 15, 2015, is denied.

A rating in excess of 20 percent for degenerative joint disease of the lumbar spine, with traumatic characteristics, on and after January 15, 2015, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


